DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the received image".  Prior to the recitation of the above limitation, the claims cite receiving a plurality of images. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vacek (US 2020/0043346 a1) in view of Detmold et al. (“Surprisal-aware Scheduling of PTZ Cameras”).

Concerning claim 1, Vacek teaches a method of detecting an unmanned aerial vehicle (UAV), the method comprising:

controlling at least one of photographing time periods and photographing target areas of one or more cameras positioned in a UAV protected area (¶0019 & ¶0023: controlling detection sensors 130 to photograph images of unmanned aerial vehicles in target areas outside a perimeter of interest (i.e., target areas));
receiving images from the one or more cameras (¶¶0023-0024: captured images of  UAVs); and
analyzing the received image to extract a UAV from the received image (¶0023: identifying the registration number of the UAV in a captured image; ¶0024: the identification of visual markers or UAV structure in a captured image). It is noted that Vacek fails to explicitly teach controlling variably at least one of photographing time periods and photographing target areas of one or more cameras positioned in a UAV protected area; and wherein the controlling includes controlling at least one of the photographing time periods and the photographing target areas based on a control signal generated by a random sequence.
Detmold et al. (hereinafter Detmold) teaches controlling variably photographing target areas of one or more cameras positioned in a surveillance area (§ Introduction: Using Pan, Tilt, and Zoom (PTZ) cameras to monitor two or more field of views), wherein the controlling includes implementing a well-known scheduling strategy of controlling the photographing target areas based on a control signal generated by a random sequence (Abstract, § I. Introduction & § V. Scheduling Strategies: Random scheduling strategy).
Taking the teachings of Vacek and Detmold, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the filing of the claimed invention, to combine the teachings of Vacek and Detmold to variably control photographing target areas of the one or more cameras positioned in a UAV protected area, wherein the controlling includes controlling the photographing target areas based on a control signal generated by a random sequence in order to minimize the surprisal of events in unobserved fields of view.

 Concerning claim 2, Vacek further teaches, wherein the photographing target areas covered by the one or more cameras are set to be smaller than an area of the UAV protected area (¶0018 defines various methods of defining a UAV protected area; ¶0019 defines that one detection sensor (e.g., camera) is placed at a corner of the protected area).

Concerning claim 4, Detmold further teaches, wherein the controlling includes at least one of the photographing time periods and the photographing target areas based on randomly generated combinations of the photographing time periods and the photographing target areas (Abstract, § I. Introduction & § V. Scheduling Strategies: Random scheduling strategy).

Concerning claim 9, Vacek teaches an apparatus for detecting an unmanned aerial vehicle (UAV), the apparatus comprising: 
a processor (fig. 7: processor 702); and 
a memory which stores at least one command to be executed through the processor (fig. 7: memory 704, 706 or storage device 716), wherein the at least one command causes the processor to: 
	control at least one of photographing time periods and photographing target areas of one or more cameras positioned in a UAV protected area (¶0019 & ¶0023: controlling detection sensors 130 to photograph images of unmanned aerial vehicles in target areas outside a perimeter of interest (i.e., target areas));
receive images collected from the one or more cameras (¶¶0023-0024: captured images of  UAVs); and
analyze the received image to extract a UAV from the received image (¶0023: identifying the registration number of the UAV in a captured image; ¶0024: the identification of visual markers or UAV structure in a captured image). It is noted that Vacek fails to explicitly teach controlling variably at least one of photographing time periods and photographing target areas of one or more cameras positioned in a UAV protected area; and wherein the at least one command further causes the processor to control at least one of the photographing time periods and the photographing target areas based on a control signal generated by a random sequence.
Detmold et al. (hereinafter Detmold) teaches controlling variably photographing target areas of one or more cameras positioned in a surveillance area (§ Introduction: Using Pan, Tilt, and Zoom (PTZ) cameras to monitor two or more field of views), wherein the controlling includes implementing a well-known scheduling strategy of controlling the photographing target areas based on a control signal generated by a random sequence (Abstract, § I. Introduction & § V. Scheduling Strategies: Random scheduling strategy).
Taking the teachings of Vacek and Detmold, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the filing of the claimed invention, to combine the teachings of Vacek and Detmold to variably control photographing target areas of the one or more cameras positioned in a UAV protected area, wherein the at least one command further causes the processor to control the photographing target areas based on a control signal generated by a random sequence in order to minimize the surprisal of events in unobserved fields of view.

Concerning claim 10, Vacek further teaches, wherein the photographing target areas covered by the one or more cameras are set to be smaller than an area of the UAV protected area (¶0018 defines various methods of defining a UAV protected area; ¶0019 defines that one detection sensor (e.g., camera) is placed at a corner of the protected area).

Concerning claim 14, Detmold further teaches, wherein the controlling includes at least one of the photographing time periods and the photographing target areas based on randomly generated combinations of the photographing time periods and the photographing target areas (Abstract, § I. Introduction & § V. Scheduling Strategies: Random scheduling strategy).

Concerning claim 17, Vacek further teaches, wherein the analyzing includes:
providing the received image to a trained UAV detection model (fig. 4: 420 – data from detection sensors 130 is used to generate a detection data set; fig. 5: training system 500; ¶0041: training set 530 is comprised of previously stored data from one or more UAV detection sensors); and
generating data related to the extracted UAV by the inference of the trained UAV detection model (¶0043: Once trained, the input UAV detection data will be assigned into categories such that data input into the ANN will produce valid UAV compliance classifications).

Concerning claim 18, Vacek further teaches, wherein the at least one command further causes the processor to:
provide the received image to a trained UAV detection model (fig. 4: 420 – data from detection sensors 130 is used to generate a detection data set; fig. 5: training system 500; ¶0041: training set 530 is comprised of previously stored data from one or more UAV detection sensors); and
generate data related to the extracted UAV by the inference of the trained UAV detection model (¶0043: Once trained, the input UAV detection data will be assigned into categories such that data input into the ANN will produce valid UAV compliance classifications).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vacek (US 2020/0043346 a1) in view of Detmold et al. (“Surprisal-aware Scheduling of PTZ Cameras”), further in view of Matsumoto et al. (US 2017/0132474 A1).

Concerning claim 3, Vacek in view of Detmold teaches the method of claim 1. Vacek further teaches, wherein installation positions of the one or more cameras are randomly set (¶0019 defines a plurality of installation options for the detection sensors). Not explicitly taught is the method, wherein a focal length of each of the one or more cameras is fixedly set after zooming.
Matsumoto et al. (hereinafter Matsumoto) teaches a method for pilotless flying object detection, wherein a focal length of each of the one or more cameras is fixedly set after zooming (¶0054).
Taking the teachings of Vacek, Detmold, and Matsumoto, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the filing of the claimed invention, to incorporate the teachings of Matsumoto to fixedly set a focal length of each of the one or more cameras after zooming in order to dictate how much of the scene is captured.

Concerning claim 11, Vacek in view of Detmold teaches the apparatus of claim 9. Vacek further teaches, wherein installation positions of the one or more cameras are randomly set (¶0019 defines a plurality of installation options for the detection sensors). Not explicitly taught is the method, wherein a focal length of each of the one or more cameras is fixedly set after zooming.
Matsumoto et al. (hereinafter Matsumoto) teaches a system for pilotless flying object detection, wherein a focal length of each of the one or more cameras is fixedly set after zooming (¶0054).
Taking the teachings of Vacek, Detmold, and Matsumoto, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the filing of the claimed invention, to incorporate the teachings of Matsumoto to fixedly set a focal length of each of the one or more cameras after zooming in order to dictate how much of the scene is captured.

Allowable Subject Matter
Claims 5, 7-8, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 07/27/2022, with respect to the rejections of claims 1 and 4 under 35 U.S.C § 112 have been fully considered and are persuasive.  The rejections have been withdrawn.

Applicant’s arguments, see pages 9-11 of the remarks filed 07/27/2022, with respect to the rejection of independent claims 1 and 9 under 35 U.S.C § 103 have been fully considered, but they are moot in view of new grounds of rejection.
The examiner would like to note that claim 1 does not recite “…a memory which stores at least one command to be executed through the processor, wherein the at least one command causes the processor to:…” as alleged by Applicant on page 9 of the remarks.

Applicant’s arguments, see pages 9-11 of the remarks filed 07/27/2022, with respect to the rejections of claims 2-5, 7-8, 10-11, and 13-18 under 35 U.S.C § 103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425